Citation Nr: 0533583	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant (veteran) served on active duty from December 
1998 to April 2001.  This appeal is from a December 2001 
rating decision by the Department of Veterans Affairs 
Regional Office (RO) at Denver, Colorado.  

The veteran testified before the undersigned at the RO 
(travel Board hearing) in September 2005.  At the hearing, 
she and her representative asked to withdraw from appeal 
other service connection issues involving claims for shin 
splints, pes cavus, the knees and the hips.  She confirmed 
the request in writing.  Accordingly, these issues are 
withdrawn and are not before the Board.  See Hanson v. Brown, 
9 Vet. App. 29, 32 (1996) (a veteran may withdraw a 
substantive appeal in writing at any time before the Board 
promulgates a decision).  The parties also waived initial 
review by the RO of recent VA outpatient treatment records 
that were associated with the file at the time of the 
hearing.  


FINDING OF FACT

A chronic lumbar spine disability was not shown to have been 
present during service and has not been medically related to 
a service-connected foot disability.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service, and is not proximately due to or a result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.304(d), 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Essentially, the veteran contends that she has a chronic low 
back or lumber spine disability due because she walked on the 
side of her right foot to reduce the pain and discomfort 
after breaking a bone in the foot in service.  At her hearing 
before the Board, she said that if she walked flat on her 
foot she had incredible back pain, and that she currently had 
a disc out of alignment.  

Because VA has various procedural responsibilities in the 
development of the claim, the Board must ensure that those 
duties have been met before addressing the merits of the 
case.  Generally, VA must notify a claimant of the 
information and evidence needed to substantiate a claim for 
VA benefits, including the evidence that VA will obtain, and 
then assist a claimant in developing needed evidence.  The 
applicable law is the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. §  3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to notification, the RO furnished the veteran and her 
representative with a letter in August 2001, following her 
May 2001 compensation claim and before the RO made its 
decision, explaining what the evidence must show and the 
various responsibilities of the parties in development of the 
claim.  In the August 2003 statement of the case, the RO 
included the text of 38 C.F.R. § 3.159 concerning VA claim 
procedures.  The text included the notice requirement of 
38 C.F.R. § 3.159(b)(1) (2005) that the claimant be informed 
that she should provide any evidence in her possession that 
pertained to the claim.  The Board concludes that the 
required notification has been provided in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(notice must inform the claimant of the evidence needed to 
substantiate the claim, the evidence each party is expected 
to provide, and inform the claimant to provide any pertinent 
evidence in the claimant's possession).  

In assisting the veteran in the development of the claim, the 
VA provided examinations in September 2001 and in August 
2004.  The 2004 examination included a medical opinion as to 
whether a low back disorder was related to the veteran's 
service-connected foot disability.  The RO has also obtained 
copies of the veteran's VA outpatient treatment reports.  
According to the veteran, she has not received pertinent 
medical care from any other source.  The record appears to be 
complete and the Board is unaware of any other relevant 
evidence that has not been obtained.  The Board concludes 
that the VCAA procedural requirements have been met and that 
the veteran has been provided appropriate assistance with her 
claim.  

Turning to the facts of the case during service, the evidence 
shows that the veteran served as a truck driver.  She 
incurred a stress fracture of the right navicular bone during 
basic training in 1999 and underwent surgical repair in 
August 2000.  She had an antalgic or painful gait when 
evaluated after the surgery in September 2000 and reportedly 
had increased hip and back pain when seen in January 2001 at 
a service medical clinic.  Shortly thereafter, she gave a 
history of recurrent back pain on the report of medical 
history in January 2001 when she was examined for a medical 
evaluation board.  She reported that walking on the side of 
her foot for so long had caused semi-chronic back pain.  The 
physical examination for the spine was considered normal and 
a chronic low back disability is not otherwise reported 
during service.  

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  (West 2002).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, the evidence during service does not establish 
that the veteran had a chronic low back disability.  Although 
the veteran complained of pain due to gait alteration and she 
clearly had developed a right foot disability, a back 
disorder as such was not identified or diagnosed in service 
to account for the pain.  Pain alone does not in an of itself 
constitute a disability for purposes of service connection.  
Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (Fed. Cir. 
2001).  

In certain cases, where a chronic disease is not identified 
in service, then a showing of continuity of symptomatology is 
required after service.  38 C.F.R. § 3.303(b) (2005).  The 
facts do not support such a basis for compensation in this 
case because when VA examined the veteran for compensation 
purposes in September 2001, her complaints were related more 
to the right buttock and hip area, rather than the low back.  
More importantly, the examination of the lumbosacral spine 
was normal, by x-ray and clinical evaluation.  The examiner 
concluded that there was insufficient clinical evidence of 
acute or chronic impairment of the lumbosacral spine.  

The veteran's claim, however, has been directed primarily to 
secondary service connection rather than on the basis of 
direct incurrence of a low back disability in service.  In 
pertinent part, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  Following 
the September 2001 VA examination, as relevant to this 
appeal, the RO granted service connection in the December 
2001 rating decision for residuals of excision of a right 
navicular tuberosity, residuals of fracture (10 percent), and 
for a surgical scar of the right lower extremity (10 
percent).  (Service connection was also granted for a 
dysthymic disorder (10 percent), but that disability does not 
appear to be related in any way to the current claim.)  
Secondary service connection, of course, does not require a 
showing of the disability during service, but there must be 
medical evidence of a relationship between the claimed 
disorder and the service-connected disability.  

In support of the claim for secondary service connection, a 
VA physician reported in December 2002 that he had been the 
veteran's primary care provider since June 2001 when she 
complained of right ankle pain and examination showed 
hypesthesia (diminshed sensitivity to stimulation, Stedman's 
Medical Dictionary, 27th ed., 857 (1999)) on the right.  He 
noted that the recent VA compensation examination had in 
effect recognized her ankle disability, but did not regard 
the sequelae of chronic pain extending from the ankle to the 
low back.  The physician noted that by avoiding any painful 
flexor/extensor component of gait, including for the ankle, 
an antalgic gait will result.  He said an antalgic gait, 
"what ever the reason (flexor/extensor, mechanical such as 
leg length) may result in chronic low back pain and may be 
the etiology of the pain she describes in the other 
flexor/extensor components of gait".

VA outpatient records show that the veteran has been seen for 
complaints that included low back pain on various occasions.  
In April 2003, use of a TENS unit was discussed and it was 
noted that acupuncture worked.  The veteran was instructed in 
the use of a TENS unit for relief of back pain in September 
2003.  

The veteran's claims folder and prior medical reports were 
reviewed in connection with the August 2004 VA orthopedic 
consultation for compensation purposes.  The examining 
physician noted the veteran's report of various joint 
disabilities, including chronic low and mid-back pain, 
claimed on a secondary basis due to abnormal gait from the 
service-connected fracture of the right lower extremity.  On 
examination, there was minimally increased pain with resisted 
motion in flexion and extension of the lumbar spine.  The 
physician opined that it was less likely than not that the 
veteran's subjective complaints and the minimal objective 
findings, including prior x-rays of these areas) in the 
various joints on thorough physical examination were related 
to the service-connected foot problem.  He noted by addendum 
that the veteran did not use assistive devices to ambulate 
and walked without antalgia.  

After reviewing the record, including the veteran's 
testimony, the Board finds that a preponderance of the 
evidence is against the claim for a lumbar spine or low back 
disability secondary to the veteran's service-connected right 
ankle disability.  The Board must analyze the credibility and 
probative value of the evidence, a count for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  

Of particular persuasiveness to the Board is the relatively 
recent VA orthopedic examination and opinion from 2004 
discounting the likelihood of a medical relationship in this 
case.  The Board notes that the examiner did not discount the 
possibility of such a relationship due to gain alteration, as 
explained in 2002 by the VA doctor who had been providing 
care for the veteran at that time.  The physician in 2002 
reported that gait alteration "may" result in chronic low 
back pain, but the more recent evaluation simply did not 
provide objective support for such a relationship in this 
case.  At the time of the 2001 VA examination there were 
insufficient medical findings of any chronic back impairment.  
Again at the 2004 VA examination, the veteran did not have a 
painful gait and the objective findings were considered 
minimal.  The 2004 examination was thoroughly reported and 
included review of earlier medical information.  

The Board appreciates the veteran's testimony regarding 
increased back pain from walking on the side of her foot.  
The testimony is consistent with clinical information she has 
provided to the medical examiners and the veteran is 
certainly competent to provide information as to her 
symptoms.  The Board does not doubt the integrity of her 
belief that her lumbar spine pain is related to the right 
ankle fracture in service.  A lay person, however, without 
medical training, is not qualified to provide a medical 
opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (stating that lay 
persons are generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms").

Talking all these factors into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal must be denied.  Without an 
approximate balance of evidence for and against the claim, 
the equipoise or reasonable doubt rule is not for application 
in the veteran's favor.  38 U.S.C.A. § 107(b) (2002).  Should 
subsequent medical evidence provide more objective 
indications of a low back disorder related to the service-
connected right foot disability, the veteran is free to 
reopen her compensation claim with the RO at any time.  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


